Citation Nr: 0623241	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a service connection claim for bilateral 
hearing loss.  

2.  Whether new and material evidence has been received with 
which to reopen a service connection claim for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947; and from June 1951 to October 1952

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for bilateral hearing loss 
and tinnitus on their merits are addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  An unappealed RO decision in May 2001 denied the 
veteran's original claim for service connection for bilateral 
hearing loss and tinnitus, based on the fact that there was 
no evidence of either disability in service or within one 
year of service, and the preponderance of medical evidence 
was against any alleged nexus between the veteran's current 
disabilities and service.  

2.  The evidence received since the time of the prior final 
May 2001 RO decision includes new medical nexus opinions, 
which is evidence not previously submitted to the RO and that 
relates to an unestablished fact necessary to substantiate 
the claim; such evidence is neither cumulative nor redundant, 
and by itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied service 
connection claims for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the May 2001 rating decision 
denying service connection for bilateral hearing loss and 
tinnitus is new and material; accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the favorable action taken below, 
discussion of compliance with VCAA is not necessary.  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in December 2002); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2005) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim	

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In this case, the record shows that the RO denied the 
veteran's original claims of service connection for bilateral 
hearing loss and tinnitus in May 2001.  The bases for the 
denial were that there were no findings in the service 
medical records (or post service medical records within one 
year of service) attributed to hearing loss or tinnitus; and 
the fact that the preponderance of the medical evidence 
weighed against any alleged nexus between the veteran's 
current disabilities and service. Evidence on file at that 
time of denial included the service medical records, which 
revealed no findings attributed to hearing loss or tinnitus; 
a normal separation examination dated October 1952; 
statements from Dr. R.F.S (dated March 2000), Dr. K.F. (dated 
March 2000), Dr. J.P. (dated April 2000), Dr. E.V. (dated 
April 2000), Dr. D.L.M. (dated March 2000), and K.K. (dated 
March 2000); a South Bay Hearing and Balance audiogram dated 
April 2000; a VA examination dated May 2000; VA outpatient 
treatment records dated January 2001 through May 2001; and a 
VA medical opinion dated April 2001.  The veteran submitted a 
timely notice of disagreement, but failed to file a timely 
substantive appeal of the May 2001 rating decision.  
Consequently, the rating decision became final. 

The evidence received by the Board since the May 2001 RO 
decision denying service connection for bilateral hearing 
loss and tinnitus includes private medical records 
(audiological reports) dated April 1977 through August 1984; 
a January 2003 statement from the veteran's spouse in which 
she stated that the veteran has had difficulty with his 
hearing since 1952 (although sometimes his hearing seemed 
normal); a September 2003 statement from Dr. D.W.L in which 
he states that the veteran was exposed to increased levels of 
noise while in service and that his hearing loss is 
consistent with being exposed to above normal levels of 
noise; a December 2003 statement from Dr. D.E.D. in which he 
states that it is likely that the veteran's hearing loss is 
service related; an April 2001 VA medical opinion in which 
Dr. R.D.J. stated that he has no reason to conclude that the 
veteran's hearing loss is related to noise exposure during 
military service.  The newly submitted evidence includes 
medical opinions allegedly establishing a nexus between the 
veteran's current hearing loss and tinnitus disabilities and 
service that were not previously submitted to the RO.  These 
nexus opinions relate to an unestablished fact necessary to 
substantiate the claim; they are neither cumulative nor 
redundant; and by itself or in conjunction with the evidence 
previously assembled, raise a reasonable possibility of 
sustaining the claim.  Accordingly, the claims for service 
connection for bilateral hearing loss and tinnitus are 
reopened.  


ORDER

As new and material evidence has been submitted the claims of 
service connection for bilateral hearing loss and tinnitus 
are reopened.  To this extent, the appeal is granted.


REMAND

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's claim must be remanded to the RO for de novo review 
of his claims for service connection for bilateral hearing 
loss and tinnitus.  

Now that the veteran's claims for bilateral hearing loss and 
tinnitus have been reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See also 38 C.F.R. § 3.159 
(2004).

The Board notes that the veteran underwent a VA medical 
examination in August 2004.  The clinician drafted a thorough 
medical report; however, the Board notes a discrepancy that 
taints the clinician's conclusion.  He noted that the veteran 
underwent an examination in 1951 "which showed that he had a 
hearing level at about 15 dB in both ears which was unchanged 
from a 15 dB hearing level reported in 1947."  He referred 
to this as a "normal separation audiogram."  In fact, the 
veteran did not receive an examination that included an 
audiogram.  Furthermore, the evidence does not show that the 
veteran "had a hearing level at about 15db.  It showed 
merely that the veteran's hearing was tested with spoken and 
whispered voice at 15 feet.  

Given the inaccuracy in the August 2004 medical report, and 
particularly due to its proximity to the ultimate conclusion 
against the veteran's claim, the Board finds that the veteran 
is entitled to another examination and opinion.  
 
Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, at 484.  The Board recognizes 
that the new requirements of VCAA notice were not in effect 
at the time the RO issued its April 2005 VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  

2.  The veteran should be afforded a VA 
audiologic examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's bilateral 
hearing loss and tinnitus.  Following a 
review of the relevant medical evidence 
in the claims file, to include the 
service medical records; post-service 
medical records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (a 50 percent or more probability) 
that the veteran's bilateral hearing loss 
and tinnitus are causally linked to his 
service, to include as due to exposure to 
excessive jet engine noise. The clinician 
is asked to provide a rationale for any 
opinion expressed.  

3.  The RO should then adjudicate the 
issues of service connection for 
bilateral hearing loss and tinnitus on a 
de novo basis.  If any benefit requested 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the issuance of the 
November 2004 supplemental statement of 
the case.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


